Title: From Thomas Jefferson to George Rogers Clark, 19 April 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond April 19. 1780

Your Letter from Louisville of February 22’d—80 came safely to Hand. In Answer to your Observations on the Spot proper to take Post on at the Mouth of Ohio we can only give our general Sentiments leaving the Ultimate Determination to your Prudence on view of the Ground, as we can neither make the particular spot we would elect to be what we should wish nor recommend to you to take Post on it if Nature has rendered it unfit.
The Point of Land at the Mouth of the Ohio on the South side is the precise spot which would have been preferred had nature formed it capable of Fortification but this we were apprised was subject to inundation. How deep the Waters may occasionally be there, we are quite uninformed, and therefore are unable to decide on your Proposition for banking them out as at New-Orleans. In general, undertakings of that nature are expensive, and not without great Danger that Floods of unexpected Magnitude may overwhelm the Works and Garrison, or that an enterprizing Enemy may find Means to let in the Water. Yet if those Lands lie so high as to be very little under Water, these objections become small in proportion, and may perhaps be less than that of taking the Post at a situation less favorable for vigilance over the Trade of the two rivers. Of this you will judge when you see the Lands and know  the height of Inundation they are subject to. If this Place should be rejected, and we were to decide between two Posts one of which should be on the Ohio, the other on the Missisipi below the Mouth of Ohio equally near the Mouth, and equally proper in every other respect, we should prefer the one on the Missisipi because it would command a greater Part of the Trade than the other; for I take for granted more Trade will go down the two Rivers to Orleans than down one river to the Mouth and up the other. If the question is between two Situations on the North and South side of the Ohio, equal in other respects, the one on the South side would be greatly preferred. Indeed this circumstance would weigh against a good Degree of other Superiority for Reasons which cannot be trusted to a Letter: Yet it would not so far weigh as to prefer a Post which cannot be made tenable to one which can. You describe a high Ground on the North side of the Ohio, three or four Miles above its Mouth, yet the Missisipi, so near in that Part as that a Town might reach from the one to the other and a small river mouthing at the same Place and forming a commodious Harbor for Vessels. This indeed is tempting, as in such a case the Navigation of both rivers would lie under your Eye as effectually as at the Mouth of Ohio, and holds out such advantages as may get the better of the objections to its [being on] the North side. However you must finally decide on view [of the] whole. As to the kind of Fortification I imagine you proposed in the first Place to build a Stockade for temporary Purposes. The Post is so important really as to merit Works of the best Kind, but on this it would be necessary to consult the Legislature who would be to provide for the Expence. In the mean Time I imagine you will think it well first to plan and lay off the good works you would propose, and then build your temporary Fort so as to encompass them and protect those who should be working on them, or, if this would be too large to be manned by your Force, the temporary Work might be built within the Lines laid off for the good. When you shall have determined on your spot we should be glad to receive a minute description of it with a plan of the good works you would [pr]opose to erect not meaning however thereby to suspend the temporary works.
I am Sir Your very humble servt.,

Th: Jefferson

